Citation Nr: 1142234	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  06-12 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD) based on personal trauma.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Counsel

INTRODUCTION

The Veteran had active service from March 1975 to September 1976.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In March 2009, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The issue of entitlement to service connection for depression secondary to PTSD has been raised by the record (see October 2005 VA examination report), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's current PTSD is shown by the competent medical evidence of record to be etiologically related to an in-service stressor supported by credible evidence.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting the full benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Legal Criteria and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, in order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

The Veteran contends that her current PTSD is due to a personal assault that happened while she was on active duty in the Navy.  See March 2007 statement.  Specifically, the Veteran contends that a Navy servicemember assaulted her.  (See, e.g., March 2009 Travel Board hearing Transcript (Tr.) at 4.)  She testified that her assaulter picked her up off the ground and placed his forearm against her throat making it difficult for her to breathe.  (Id.)  During this incident, she claims that he threatened to kill her.  (Id.)  She further contends that after this incident, which happened around July 4, 1976 while she was stationed in Bermuda, her assaulter continued to stalk and harass her.  (Id. at 5-6.)  She claims that she went to sick call every week or so beginning on July 6, 1976 with complaints that included being tired, nauseous, and very nervous.  (Id. at 7.)  She also indicated she changed sexual orientation to get away from her assaulter and to receive mental health treatment in the continental United States.  (Id.; March 2007 statement.)  Additionally, the Veteran also testified that she wanted a transfer, stating she "requested to go up to upper air which as in another office."  (Tr. at 12.)

Initially, the Board notes that there is competent evidence of record indicating a current diagnosis of PTSD.  An October 2005 VA PTSD examination report reflects an Axis I diagnosis of PTSD, specifically noting that the Veteran meets the criteria.  Additionally, a January 2009 VA psychiatric outpatient note reflects an assessment of PTSD, chronic, with co-morbid major depression, and agoraphobia.  Based on the foregoing evidence, the Board finds that the Veteran has a current diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) and that the first element in establishing direct service connection has been established.  

The Board's next inquiry focuses on an in-service stressor and credible supporting evidence that the claimed in-service stressor occurred.  The Veteran's February 1974 enlistment examination report reveals a normal psychiatric evaluation; therefore, the Veteran is presumed sound as to any psychiatric disorder.  A July 6, 1976 service treatment record indicates that the Veteran was seen in Bermuda with complaints of vomiting and being tired.  It was noted that she had trouble keeping certain foods down.  An abdominal examination was within normal limits and a psychiatric diagnosis was not provided.  A July 16, 1976 service treatment record reflects the Veteran was seen with complaints of vomiting, nausea after eating, and feeling "real nervous."  She had been experiencing these symptoms for the last 2 weeks.  An August 20, 1976 service treatment record entry notes that the Veteran was interviewed regarding homosexuality.  The doctor noted that she had a recent episode of homosexual relationship and appeared to have no other psychiatric problems.  The Veteran's September 1976 report of medical examination at separation shows a normal psychiatric evaluation.  

The Veteran's DD Form 214 reflects that the Veteran was discharged under honorable conditions.  The Veteran's service personnel records note the authority for separation was Bureau of Naval Personnel (BUPERS) Manual section 3420185.  This section concerns Navy provisions for processing for discharge servicemembers who engaged in homosexual acts.  Saal v. Middendorf, 427 F. Supp. 192, 200 (N.D. Cal. 1977), judgment rev'd by Beller v. Middendorf, 632 F.2d 788 (9th Cir. 1980).  Service personnel records also indicate that the Veteran was not eligible for re-enlistment due to a misconduct discharge.  

A performance evaluation of record for the period from September 20, 1975 to January 31, 1976 (prior to the alleged personal assault) shows the Veteran was rated at the highest possible level in all 4 rated categories:  professional performance, military behavior, military appearance and adaptability.  It was also noted that she was an exceptional sailor and an asset to her division.  She was noted to be a mature individual with a very pleasant personality who was cheerful and friendly.   Another performance evaluation for the period from February 1, 1976 to July 31, 1976 (concluding about a month after the alleged personal assault) shows that she was only rated at the highest possible level in 1 of the 4 rated categories:  professional performance.  The other 3 categories all dropped one performance level.  It was noted that the Veteran rotated to the upper air section from another section during this evaluation period.  While indicating that she learned her new job assignments "rapidly", this performance evaluation stated her military behavior was "average."

In reviewing the totality of the in-service records in conjunction with the governing regulation (75 Fed. Reg. 39843 (redesignating current paragraph 38 C.F.R. § 3.304 (f)(4) as paragraph (f)(5)), the Board finds that there is supporting, credible evidence that the claimed in-service stressor occurred.  The Board finds that the available in-service records indicate a change in behavior.  In comparing the above 2 performance evaluations, the latter evaluation reflects that she was rated lower in all but 1 of the 4 categories.  In particular, while the Veteran's professional performance did not deteriorate between the performance evaluations, her behavior, military appearance and adaptability all dropped.  The performance evaluations also show that she went from an "exceptional sailor" with a pleasant personality to "average" military behavior.

As noted above, some of the factors noted by the governing regulation include a request for transfer, deterioration in work, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  In this regard, the later performance evaluation discussed above indicates that she was rotated to a new section.  The Board notes that the reason for this rotation was not provided.  Nonetheless, this evidence must be considered in light of all evidence of record, to include her testimony that she wanted a transfer.  Further, the July 16, 1976 service treatment record notes that the Veteran was "real nervous" for the past 2 weeks, which goes back to near the date of the claimed personal assault.  Additionally, when viewed in a light most favorable to the Veteran, the August 20, 1976 service treatment record regarding the interview concerning her homosexuality can be viewed as an unexplained social behavior change.

The Board finds the Veteran's statement regarding the assault to be competent.  In this regard, a veteran can attest to factual matters of which he or she has first-hand knowledge, e.g., experiencing pain and/or witnessing events in service.  See Washington v. Nicholson, 19 Vet. App. 363, 368 (2005).  The Board, for the reasons described above, also finds these statements to be credible.  For the foregoing reasons, the Board finds there is credible supporting evidence of an in-service stressor; thus, the second element of a service connection claim for PTSD has been established.

Regarding evidence of a link, established by medical evidence, between current symptoms and an in-service stressor, the Board finds that the October 2005 
VA examination report and January 2009 VA psychiatric note provide such.  The Board finds the October 2005 VA examination report to be probative of the required link and it carries great weight.  In this regard, the VA examiner considered the Veteran's service treatment records and obtained a detailed medical history, to include pre- and in-service stressors.  After completing a mental status examination, the Veteran was diagnosed with PTSD "based on the reported harassment and assaults while in the Navy."  The examiner noted her PTSD was manifested by impairments in her work situation and an inability to stay in jobs because of difficulties working with people who resemble the perpetrator.  The examiner also stated that her avoidant symptoms are "almost uniformly due to [military] traumas, not due to the traumas of her childhood sexual abuse."  Similarly, the VA staff psychologist in January 2009 related the Veteran's current, chronic PTSD to her assault in the Navy.  While this psychologist noted that he did not review a stack of records carried by the Veteran at that time, a detailed account of the in-service stressor was taken.  As noted above, the Board finds there is credible supporting evidence of the in-service stressor and has determined the Veteran's statements in this regard are credible.  Thus, the January 2009 psychologist's opinion relating the Veteran's PTSD to her assault in the Navy was based on an accurate factual premise.  

As such, the October 2005 VA examiner and the January 2009 VA psychologist were "informed of the relevant facts" concerning the Veteran's claimed PTSD and her in-service stressors.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  In sum, the Board finds that these opinions support the Veteran's service connection claim and the overall evidence is at least in equipoise.  Although an August 2003 VA record indicates an Axis I diagnosis of "PTSD (childhood)," this VA psychologist was not informed of all the relevant facts concerning the Veteran's in-service stressor and her medical history.  Indeed, the October 2005 VA examiner specifically considered the Veteran's childhood trauma and found that her avoidant symptoms were not due to such.  In sum and for the reasons already discussed, the Board finds the October 2005 and January 2009 records outweigh the August 2003 VA record.

In situations where there is an approximate balance of positive and negative evidence, the Board provides the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  Here, the record shows that the Veteran has a current PTSD disability linked by competent medical evidence to an in-service stressor supported by credible evidence.  As a result, and resolving the benefit of the doubt in the Veteran's favor, service connection is granted for PTSD due to personal assault.  
38 U.S.C.A. §§ 1110, 1131, 5107.  



ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


